Citation Nr: 0506985	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
consideration as claimed undiagnosed illness secondary to 
Persian Gulf War military service.

2.  Entitlement to service connection for anemia, including 
consideration as claimed undiagnosed illnesses secondary to 
Persian Gulf War military service.

3.  Entitlement to an increased disability rating for the 
residuals of a closed head injury, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1988 
to October 1991.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  

The case was previously before the Board in March 2000 when 
it was remanded for additional development including a VA 
examination of the veteran.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The veteran has not been in contact with VA since 
February 1998.

2.  The veteran failed to report, without good cause, to 
scheduled VA examinations in April 2003.

3.  The evidence of record reveals that the veteran is 
presently in active military service.  

4.  VA medical records reveal a single diagnosis of fatigue 
and a single diagnosis of microcytic hypochromic anemia.

5.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War. 

6.  There is no medical evidence that the veteran has a 
current chronic disability resulting from an undiagnosed 
illness.  


CONCLUSIONS OF LAW

1.  A disorder manifested by fatigue and anemia, to include 
as due to an undiagnosed illness, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

2.  An increased rating for the residuals of a closed head 
injury is denied for the veteran's failure, without good 
cause, to report for scheduled VA examinations.  38 C.F.R. 
§ 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in a 
letter dated in September 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims and provided the veteran with 
a VA examination with regard to his claims for service 
connection.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran claims entitlement to service connection for 
anemia and fatigue which he believes are undiagnosed 
illnesses resulting from his Persian Gulf War military 
service.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of primary anemia, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that VA determines in 
regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539- 
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when VA determines that other illnesses meet 
the criteria for a "medically unexplained chronic 
multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that VA determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The veteran claims that he has developed fatigue and anemia, 
as a result of an undiagnosed illness resulting from his 
Persian Gulf War military service.  His discharge document, 
DD 214, reveals that the veteran had active military service 
from May 1988 to October 1991.  Specifically, he served in 
the Southwest Asia Theater of Operations from January to May 
1991 as defined by 38 C.F.R. § 3.317(d)(2).

Review of the veteran's service medical records does not 
reveal any complaints of fatigue, or any diagnosis of fatigue 
or anemia.  The predominant medical problem experienced by 
the veteran during military service as shown by the service 
medical records was a closed head injury resulting from a 
fall.  

A March 1997 VA medical record reveals that a Persian Gulf 
evaluation was conducted.  The veteran reported having 
fatigue since 1992 which he described as a general loss of 
energy, but that he could still complete his work.  Physical 
examination revealed the veteran was alert, cooperative, and 
had normal speech.  The diagnosis simply indicated, 
"fatigue."  

In March 1998, VA examinations of the veteran were conducted.  
The veteran reported his history of a head injury during 
service and indicated that he had been told that he was 
anemic.  After full examination with laboratory testing, the 
diagnosis was "microcytic hypochromic anemia, etiology 
undetermined."  The examining physician indicates that the 
veteran had a "relatively mild degree of anemia" . . . 
which "should not interfere with the veteran's opportunity 
to engage himself in gainful employment."  The 1998 
examinations did not contain any diagnosis of fatigue.  

In February 1998 the veteran appeared at a hearing before an 
RO Hearing Officer.  This is the last contact that VA has had 
with the veteran.  A series of correspondence has been placed 
in the claims file which indicates that the veteran has re-
enlisted, returned to active military service, and moved from 
South Carolina to Kentucky.  The RO attempted to obtain the 
veteran's address and communicate with the veteran.  For 
example, in January 2003 the RO contacted the Defense Finance 
and Accounting Service and received a reply with the 
veteran's active duty work address.  

As a result of a March 2000 Board remand, a VA examination of 
the veteran was requested.  However, the veteran has not 
communicated with VA since 1998 and failed to report for the 
scheduled VA examination.  Under the applicable criteria, 
when a claimant fails to report for an examination, without 
good cause, scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

The preponderance of the evidence is against the veteran's 
claims for service connection for anemia and fatigue.  There 
is no medical evidence showing either disorder during 
service, and no competent medical evidence linking any 
current fatigue or anemia to service.  As the last medical 
evidence of record was in 1998, there is also a question as 
to whether the veteran actually has a current disability.  
There is a single diagnosis of fatigue on a VA 1997 medical 
record, but the subsequent VA examination conducted in 1998 
did not diagnose the veteran with fatigue.  The 1998 VA 
examination diagnosed anemia but did not relate it to the 
veteran's military service.  Therefore service connection 
must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Disability Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2 (2004).  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In the present case, the service medical records reveal that 
the veteran incurred a closed head injury during service.  A 
March 1992 rating decision granted service connection for the 
residuals of a closed head injury and assigned a 10 percent 
disability rating.  In August 1997, the veteran filed a claim 
for and increased rating for this service-connected 
disability, which was denied by a September 1997 rating 
decision.  The veteran perfected an appeal with respect to 
this issue.  In February 1998 the veteran appeared at a 
hearing before an RO Hearing Officer.  This is the last 
contact that VA has had with the veteran.  

As noted above, it appears that the veteran has re-enlisted, 
returned to active military service, and moved from South 
Carolina to Kentucky.  The RO attempted to obtain the 
veteran's address and communicate with the veteran.  For 
example, in January 2003 the RO contacted the Defense Finance 
and Accounting Service and received a reply with the 
veteran's active duty work address.  

In March 2000, the Board remanded the issue of entitlement to 
an increased rating for the veteran's service-connected 
residuals of a head injury so that a VA examination could be 
conducted to obtain the medical evidence necessary to rate 
the veteran's service-connected disability.  Since the March 
2000 Board remand, VA has sent correspondence to the veteran 
no less than 4 times.  In each case the veteran has not 
responded to VA.  

In Hyson v. Brown, the United States Court of Veterans 
Appeals stated that, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

In the present case, the RO scheduled the veteran for a VA 
examination in April 2003, but the veteran failed to report 
to this examination.  As noted above the veteran has changed 
his address and not communicated with VA since 1998.

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655.

In the present case, the veteran was scheduled for a VA 
examination and failed to report.  The veteran was provided 
notice that an examination was necessary to rate his service-
connected disability in the March 2000 Board remand and the 
veteran was provided notice that he was scheduled for a VA 
examination in February 2003.  

The veteran failed to report for the scheduled examination, 
and he has not shown good cause for his reasons for not 
reporting to scheduled VA examination.  Based on the failure 
to report without good cause for the VA examination scheduled 
in conjunction with the claim on appeal, the appeal is 
denied.  C.F.R. § 3.655.

In reaching this determination, the Board notes that VA has 
fulfilled its statutory duty to assist the veteran in 
developing facts pertinent to the claim by attempting to 
obtain relevant medical evidence necessary for an equitable 
disposition of the veteran's appeal.  38 U.S.C.A. § 5107(a) 
(West 2002).  VA has attempted to ascertain the veteran's 
address and communicate with him ever since 1998.  The 
veteran has failed to reply to any correspondence from VA and 
has failed to report to the scheduled VA examination without 
showing good cause and without prior notification to the 
medical center that he will not show.  The law states that 
when the veteran fails to report for examination in a claimed 
for an increased rating, his claim must be denied.  38 C.F.R. 
§ 3.655.  In this case, VA has given the veteran every 
opportunity to comply in order for VA to fairly assess the 
severity of his service-connected head injury.  He has failed 
to do so.  Accordingly, the issue of entitlement to an 
increased rating for the residuals of a closed head injury 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 


ORDER

Entitlement to an increased rating for the residuals of a 
closed head injury with headaches, currently rated as 10 
percent disabling, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


